[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-12233               FILED
                            Non-Argument Calendar U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                       DECEMBER 15, 2011
                     D.C. Docket No. 1:09-cr-20181-FAM-1 JOHN LEY
                                                           CLERK

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                               versus

JOSE E. ALVAREZ,

                                                            Defendant-Appellant.


                        __________________________

                  Appeal from the United States District Court
                       for the Southern District of Florida
                       _________________________

                               (December 15, 2011)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Jose Alvarez appeals his conviction and sentence of 24 months of

imprisonment for failing to appear at a sentencing hearing. 18 U.S.C.
§ 3146(a)(1). Alvarez challenges, for the first time, the validity of his guilty plea

and the procedural reasonableness of his sentence. We affirm.

      Alvarez is barred from challenging a plea of guilty that he “invited” the

district court repeatedly to accept. See United States v. Love, 449 F.3d 1154,

1157 (11th Cir. 2006). Although Alvarez wavered about whether he fled the

United States to escape the harms allegedly threatened by his codefendants or to

avoid sentencing for his crime of wire fraud, Alvarez never wavered in his

decision to plead guilty for failing to appear. Alvarez stated that he wanted to

plead guilty five times in response to being told that he had to forfeit his right to

trial and his defense of duress; he would be deported; his sentence would run

consecutive to the time imposed for his fraud crime; he faced a possible sentence

of 10 years of imprisonment; and he was going “to do more [time] for fleeing than

if he hadn’t fled.” See Fed. R. Crim. P. 11. Alvarez reaffirmed his decision a

sixth time after he agreed to the factual basis proffered by the prosecutor. And

Alvarez never moved the district court to permit him to withdraw his plea.

Alvarez cannot petition the district court to accept a plea of guilty and then protest

its validity on appeal.

      Alvarez’s sentence is procedurally reasonable. Alvarez complains that the

district court failed to consider whether he fled the United States under duress, but

                                           2
Alvarez waived that defense by pleading guilty. Moreover, “we cannot say . . .

that the [district] court . . . erroneously ‘ignored’ or failed to consider . . .

[mitigating] evidence . . . ,” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.

2007), that was not brought to its attention. At sentencing, Alvarez argued only

that he “deserve[d] some credit” for returning to the United States voluntarily,

which the district court reasonably rejected because Alvarez eluded federal agents

for more than two years.

       We AFFIRM Alvarez’s sentence.




                                             3